873 F.2d 1439
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David E. HUGHLEY, Plaintiff-Appellant,v.MARYLAND-NATIONAL CAPITAL PARK AND PLANNING COMMISSION,Defendant-Appellee.
No. 87-3149.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 27, 1988.Decided:  April 6, 1989.

David E. Hughley, appellant pro se.
D.S. Sastri, Darlene W. Powell (Maryland-National Capital Park & Planning Commission), for appellee.
Before WIDENER, K.K. HALL and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from the court's judgment denying relief under Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000e, is without merit.  Accordingly, we affirm the judgment on the reasoning of the district court.    Hughley v. Maryland-National Capital Park and Planning Commission, C/A No. 85-4646 (D.Md. Aug. 14, 1987).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.